Citation Nr: 1451128	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  07-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a brainstem disorder. 

2. Entitlement to service connection for a cervical spine disorder. 

3. Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Dana Duncan, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to March 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

By a November 2008 decision, the Board denied the issues on appeal. The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court remanded the appeal in March 2010 for additional consideration.  In August 2010, the Board vacated its November 2008 decision, and denied the issues on appeal.  Thereafter, the Veteran appealed the Board's decision to the Court.  Based on the Joint Motion, the Court remanded the appeal again in October 2011.  In April 2012, the Board vacated its August 2010 decision and remanded the appeal for additional development.  Subsequently, the case has been remanded by the Board in October 2012, August 2013, and June 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The RO most recently readjudicated the appeal and issued a supplemental statement of the case in February 2014.  In March 2014, the Veteran's attorney submitted a written response to the supplemental statement of the case, with attached evidence.  This evidence has not been reviewed the RO in the first instance.  The Veteran's attorney specifically submitted this evidence addressed to the RO, and did not waive the jurisdiction of the RO to first review this evidence.  

In June 2014, the Board remanded the case so that the RO could readjudicate the claim and issue a supplemental statement of the case.  This was not accomplished.  Review of the record, including all electronic portions of the claims file, does not show readjudication and issuance of a supplemental statement of the case subsequent to the June 2014 Board remand.  This must be done.  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Review the claims on appeal with consideration of all evidence placed in the record all subsequent to the February 2014 supplemental statement of the case, with emphasis on the evidence submitted by the Veteran's attorney subsequent to the February 2014.  Conduct any additional development as may be indicated based upon this additional evidence.  

2.  After completing the above action, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


